Citation Nr: 9932645	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  93-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The  veteran had active military service from May 1989 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which increased the rating for the 
veteran's mechanical low back pain from noncompensable to 20 
percent disabling.  In a November 1992 rating decision, the 
RO increased the rating to 40 percent, effective from the 
date of receipt of the claim in August 1991.

The Board notes that, as pointed out by the veteran's 
representative in an October 1999 written brief, in a prior 
BVA remand, dated in August 1997, the Board referred the 
issues of entitlement to secondary service connection for a 
neuropsychiatric disorder, and entitlement to extra-schedular 
consideration under 38 C.F.R. § 3.321(b), to the RO for 
appropriate action.  The Board also requested the RO to 
notify the veteran of its December 1992 denial of a total 
disability rating based on individual unemployability (TDIU).  
(As pointed out in the Board's June 1995 Remand, the RO's 
inclusion of its denial of that benefit in its December 1992 
Statement of the Case did not constitute proper notice and 
that it did not include notice of the veteran's appellate 
rights-see 38 C.F.R. § 3.103 (b) (1999).)  The record 
reflects that the RO scheduled the veteran for a psychiatric 
examination, but the veteran was unable to attend the 
scheduled examination.  However, there is no indication that 
the RO undertook development of the issue of secondary 
service connection for a psychiatric disorder and as such, 
that issue is referred back to the RO for development.  The 
Board also again requests that the RO notify the veteran, by 
letter, of its December 1992 decision denying the veteran's 
claim for a TDIU and of his rights to appeal that decision.  
The claim for an extraschedular rating will be addressed in 
the Remand below.


REMAND

Upon a preliminary review of this appeal, the Board finds 
that additional due process development is necessary before 
the Board may proceed with disposition of this appeal.  In 
that regard, this appeal was previously remanded by the Board 
in June 1995 and August 1997, for additional development 
including VA examinations.  Following the most recent BVA 
remand, the veteran underwent VA examinations in February 
1998 and June 1999.  However, there is no rating decision 
reflecting readjudication of the increased rating claim, nor 
is there any indication that the RO issued a Supplemental 
Statement of the Case addressing the additional relevant 
medical evidence, as required by 38 C.F.R. § 19.31 (1999).

Moreover, as correctly pointed out by the veteran's service 
representative in written argument dated in October 1999, the 
RO did not fully comply with the prior BVA remands, as 
mandated by the Court of Appeals for Veterans Claims.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (the RO must 
comply with orders by the Board).  Specifically, in the 
August 1997 BVA Remand, it was requested that the VA 
examinations include an opinion as to the etiology of any low 
back disability present other than lumbosacral strain, 
including radiculopathy and degenerative disc disease.  
However, the subsequent VA examination reports are negative 
for any such opinion.  

Additionally, in the August 1997 BVA remand, the RO was 
requested to adjudicate the intertwined issues of entitlement 
to service connection for radiculopathy, degenerative disc 
disease, and degenerative joint disease.  However, there does 
not appear to have been any development on such issues.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (all matters that 
are inextricably intertwined must be adjudicated by the RO 
prior to any appellate consideration by the Board).  The 
Board notes that in the December 1992 supplemental statement 
of the case, under the section entitled "Pertinent Laws and 
Regulations," the RO cites 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which sets forth the criteria for evaluating 
intervertebral disc syndrome.  It is not clear whether the RO 
intended to address service connection for disc disease, as 
the veteran's mechanical low back pain is not rated under 
Diagnostic Code 5293, but rather under Diagnostic Codes 5295 
and 5292, for lumbosacral strain and limitation of motion of 
the lumbar spine.  In any event, as explained above, the RO 
must adjudicate the inextricably intertwined issues.

The Board regrets any additional delay in this appeal by 
another remand.  However, in order to ensure compliance with 
VA regulations, see 38 C.F.R. § 19.31, and mandates by the 
Court of Appeals for Veterans Claims, see Stegall, supra, 
this appeal is REMANDED to the RO for the following:

1.  The RO is requested to obtain an 
opinion from the same neurologist who 
examined the veteran in February 1998 and 
June 1999, regarding the etiology of any 
low back disability present, other than 
lumbosacral strain.  Specifically, the 
neurologist is to offer an opinion on 
whether it is at least as likely as not 
that any current low back pathology, 
including radiculopathy, degenerative 
disc disease, and degenerative joint 
disease, is causally linked to service or 
was caused or aggravated by the veteran's 
service-connected mechanical low back 
pain.  The veteran's claims folder must 
be made available to this examiner for 
reference.  The examiner is requested to 
set forth a detailed rationale for his 
opinion.

If and only if the neurologist who 
examined the veteran in February 1998 and 
June 1999 is not available to offer the 
foregoing opinion, the veteran is to be 
afforded an additional neurological 
examination for his low back pain to 
ascertain the current severity of his 
disability, and to also offer an opinion 
as to whether it is at least as likely as 
not that any current low back pathology, 
including radiculopathy, degenerative 
disc disease, and degenerative joint 
disease, is causally linked to service or 
was caused or aggravated by the veteran's 
service-connected mechanical low back 
pain.  The veteran's claims folder must 
be made available to this examiner for 
reference, and the examiner is requested 
to set forth a detailed rationale for the 
requested opinion.

2.  After completion of the foregoing, 
the RO should carefully review the file 
to ensure that all the requests made in 
the foregoing paragraphs were satisfied.  
If the RO determines that the foregoing 
requests were not met, then the RO should 
take action to ensure compliance.

3.  Thereafter, the RO must adjudicate 
the inextricably intertwined issues of 
entitlement to service connection for low 
back degenerative disc disease, for 
radiculopathy, and for low back 
degenerative joint disease (whether any 
low back disability other than mechanical 
low back pain or lumbosacral strain is 
causally linked to service or was caused 
or aggravated by the veteran's service-
connected mechanical low back pain).  
Thereafter, the RO should also 
readjudicate the veteran's claim for an 
increased rating for service-connected 
low back disability, to include 
consideration of 3.321(b)(1) (1999).  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
sets forth all pertinent laws and 
regulations, and afforded an opportunity 
to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


